DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 11,347,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 16 of U.S. Patent No. 11,347,384 anticipates claims 1, 11, and 16.
AN: 17/347,343
US 11,347,384
a computer-implemented method, comprising: 
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
receiving a plurality of images corresponding to a plurality of plants respectively, wherein at least one of the received plurality of images is an image of interest containing at least an identified plant, an identified artifact, and is associated with an identified issue of the identified plant corresponding to the identified artifact; and
receiving a plurality of images corresponding to a plurality of plants respectively, wherein the images of the received plurality of images comprise depictions of an identified plant and an identified artifact;
associating one or more image of the plurality of images with at least one issue record based at least on an analysis of the identified artifact;

attributing a level of severity to the at least one issue record; 
generating a ranked set of issue records comprising the at least one issue record for the one or more image of the plurality of images, wherein issue records in the ranked set of issue records are ranked according to the respective attributed level of severity; 
selecting, from the plurality of images based on a position within the ranked set of issue records, an image of interest; and
rendering annotations on a user interface of an augmented reality device, wherein the annotations align with the identified plant while the identified plant is within a field of view of the augmented reality device.
displaying the image of interest along with an indication of the associated issue record.


Claims 1, 3, 4, 6, 11, 15, 16, and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 16, and 18 of U.S. Patent No. 10,635,274. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 6, 16, and 18 of U.S. Patent No. 10,635,274 anticipates claims 1, 3, 4, 6, 11, 15, 16, and 18 - 20.
AN: 17/347,343
US 10,635,274
a computer-implemented method, comprising: 
A method to evaluate detected anomalies of a plant, comprising: under control of one or more processors:
receiving a plurality of images corresponding to a plurality of plants respectively, wherein at least one of the received plurality of images is an image of interest containing at least an identified plant, an identified artifact, and is associated with an identified issue of the identified plant corresponding to the identified artifact; and
receiving a plurality of images corresponding to a plurality of plants respectively, wherein at individual image of the plurality of images includes an identified plant and an identified artifact; 
analyzing, via an image processing method, the individual image to generate an issue record associated with the identified plant, the issue record including an identified issue that corresponds to the identified artifact of the identified plant;
rendering annotations on a user interface of an augmented reality device, wherein the annotations align with the identified plant while the identified plant is within a field of view of the augmented reality device.
displaying the individual image along with the identified issue, wherein the identified issue is based on an analysis of the identified artifact;

identifying and dispatching a remedial course of action that is associated with the identified issue; 
receiving, a notification that indicates a performance of the remedial course of action; and 
retrieving, a first instance of the individual image at a point in time prior to the performance of the remedial course of action and a second instance of the individual image at a second point in time after the performance of the remedial course of action; and 
dynamically verifying, via a general trend analysis method and a sequential analysis method, the performance of the remedial course of action based at least in part on the first instance of the individual image and the second instance of the individual image, wherein verifying the performance of the remedial course of action occurs without manual user input


AN: 17/347,343
1
11
16
2

3

18
4

20
5
12
6
15
19
7
14
8
9
13
10


17
US 10,635,274
1
16
18
1
16
18
3
4

6







Claims 1 – 8, 10 – 12, and 14 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 8 – 12, 14, 15, 17, 19, and 10 of U.S. Patent No. 11,062,516. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 5, 8 – 12, 14, 15, 17, 19, and 10 of U.S. Patent No. 10,635,274 anticipates claims 1 – 8, 10 – 12, and 14 - 20.


AN: 17/347,343
US 11,062,516
a computer-implemented method, comprising: 
A computer-implemented method, comprising:

receiving, from an image capture device (ICD), images of immediate surroundings proximate to an individual operator;
generating a map of an environment in which the individual operator is located based at least on the images of the immediate surroundings;
receiving a plurality of images corresponding to a plurality of plants respectively, wherein at least one of the received plurality of images is an image of interest containing at least an identified plant, an identified artifact, and is associated with an identified issue of the identified plant corresponding to the identified artifact; and
receiving additional images depicting an identified plant or an identified artifact, wherein at least one of the additional images is an image of interest associated with an identified issue of the identified plant or the identified artifact;

identifying a course of action associated with the identified issue from a solutions table to resolve the identified issue, wherein the course of action comprises one or more tasks;
rendering annotations on a user interface of an augmented reality device, wherein the annotations align with the identified plant while the identified plant is within a field of view of the augmented reality device.
displaying the one or more tasks on an augmented reality device selected from a plurality of augmented reality devices based at least on the individual operator associated with the selected augmented reality device; associating the one or more tasks with at least one graphical indicia that is displayed on the selected augmented reality device, wherein the selected augmented reality device comprises the ICD;

receiving a notification from the selected augmented reality device that the one or more tasks is complete; 
in response to the notification, determining whether the identified issue is resolved; and 
if the identified issue is not resolved, generating an alternate course of action, wherein the alternate course of action includes one or more new tasks, and displaying the one or more new tasks on the selected augmented reality device, wherein the one or more new tasks can be associated with the at least one graphical indicia.


AN: 17/347,343
1
11
16
2

3

18
4

20
5
12
6
15
19
7
14
8
9
13
10


17
US 11,062,516
1
10
15
1
10
15
1
10
15
3


2

20
5
14
17

12
8

9
4
11
19


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 – 9, 11, 13 – 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulman et al. (US 2014/0168412).  
Regarding independent claim 1, Shulman teaches a computer-implemented method, comprising: 
receiving a plurality of images corresponding to a plurality of plants respectively (paragraph 28: image trigger 110 can be a device that can begin taking images of a plant), wherein at least one of the received plurality of images is an image of interest containing at least an identified plant, an identified artifact, and is associated with an identified issue of the identified plant corresponding to the identified artifact (paragraph 39: the system works by using specialized biological optical methods to capture an image of each plant in the vineyard and detect issues needing attention; paragraph 37: system identifies diseases such as mold and other potential problems); and 
rendering annotations on a user interface of an augmented reality device, wherein the annotations align with the identified plant while the identified plant is within a field of view of the augmented reality device (paragraph 19: these methods and systems can display information real time on a display or even project information onto actual crop products or plants using digital or optical techniques and recalling the correct plant information automatically as one views a plant or crop, such as using displays or personal eyewear can be used to create an augmented reality).

Regarding dependent claim 2, Shulman teaches identifying a course of action to resolve the identified issue, wherein the course of action comprises one or more tasks (paragraph 39: the system detect issues needing attention and communicate these instructions to the farm workers); 
rendering information associated with the one or more tasks on the user interface of the augmented reality device (paragraph 59: a task instruction sets image can be transferred to a farm worker's mobile computing device, wherein the task instruction comprises an image with instructions); and 
generating an itinerary comprising a task list that includes the one or more tasks (paragraph 57: instructions can be received to create a task instruction representing an action to be performed on the particularly plant).

Regarding dependent claim 6, Shulman teaches wherein the one or more tasks are displayed as an overlay to a real environment or a hologram display (paragraph 19: these methods and systems can display information real time on a display or even project information onto actual crop products or plants using digital or optical techniques and recalling the correct plant information automatically as one views a plant or crop, such as using displays or personal eyewear can be used to create an augmented reality).
Regarding dependent claim 7, Shulman teaches wherein the augmented reality device is communicatively coupled to one or more sensors (paragraph 26: spectral camera 112 and camera device 104).

Regarding dependent claim 8, Shulman teaches wherein the annotations are based at least on a location of the augmented reality device (paragraph 28: system 100 comprises a means by which a plant's location may be determined).

Regarding dependent claim 9, Shulman teaches grouping the one or more tasks by locations associated with the one or more tasks (paragraph 60: the instruction set images can be displayed in response to a farm worker's mobile device being in proximity to a plant identifier).

Regarding independent claim 11, Shulman teaches a computer-implemented method, comprising: 
receiving a plurality of images corresponding to a plurality of plants respectively (paragraph 28: image trigger 110 can be a device that can begin taking images of a plant), wherein at least one of the received plurality of images is an image of interest containing at least an identified plant, an identified artifact, and is associated with an identified issue of the identified plant corresponding to the identified artifact (paragraph 39: the system works by using specialized biological optical methods to capture an image of each plant in the vineyard and detect issues needing attention; paragraph 37: system identifies diseases such as mold and other potential problems); and 
rendering annotations on a user interface of an augmented reality device, wherein the annotations align with the identified plant while the identified plant is within a field of view of the augmented reality device (paragraph 19: these methods and systems can display information real time on a display or even project information onto actual crop products or plants using digital or optical techniques and recalling the correct plant information automatically as one views a plant or crop, such as using displays or personal eyewear can be used to create an augmented reality).

Regarding dependent claim 13, Shulman teaches wherein the assigning comprises: identifying locations corresponding to the one or more tasks respectively; and grouping the one or more tasks based at least on the locations (paragraph 60: the instruction set images can be displayed in response to a farm worker's mobile device being in proximity to a plant identifier).

Regarding dependent claim 14, Shulman teaches wherein the annotations comprise sensor data that is associated with the identified plant (paragraph 28: system 100 may be able to determine the geolocation of the plant by automated location techniques such as RFID tags, bar codes, emitted electronic signals, or simple signage that may indicate the geolocation of the plant with text or image).

Regarding dependent claim 15, Shulman teaches wherein information associated with the one or more tasks are displayed as an overlay to a real environment or a hologram display (paragraph 19: these methods and systems can display information real time on a display or even project information onto actual crop products or plants using digital or optical techniques and recalling the correct plant information automatically as one views a plant or crop, such as using displays or personal eyewear can be used to create an augmented reality).

Regarding independent claim 16, Shulman teaches a system, comprising: 
an augmented reality device (paragraph 19: displays or personal eyewear can be used to create an augmented reality); 
one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory mediums coupled to one or more processors, the one or more processors configured to execute the computer-readable instructions (paragraph 69) to cause the one or more processors to: 
receive a plurality of images corresponding to a plurality of plants respectively (paragraph 28: image trigger 110 can be a device that can begin taking images of a plant), wherein at least one of the received plurality of images is an image of interest containing at least an identified plant, an identified artifact, and is associated with an identified issue of the identified plant corresponding to the identified artifact (paragraph 39: the system works by using specialized biological optical methods to capture an image of each plant in the vineyard and detect issues needing attention; paragraph 37: system identifies diseases such as mold and other potential problems); and 
render annotations on a user interface of the augmented reality device, wherein the annotations align with the identified plant while the identified plant is within a field of view of the augmented reality device (paragraph 19: these methods and systems can display information real time on a display or even project information onto actual crop products or plants using digital or optical techniques and recalling the correct plant information automatically as one views a plant or crop, such as using displays or personal eyewear can be used to create an augmented reality).

Regarding dependent claim 19, Shulman teaches wherein the augmented reality device is configured to display information associated with the one or more tasks as an overlay to a real environment or a hologram display (paragraph 19: these methods and systems can display information real time on a display or even project information onto actual crop products or plants using digital or optical techniques and recalling the correct plant information automatically as one views a plant or crop, such as using displays or personal eyewear can be used to create an augmented reality).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 2014/0168412) in view of Laws et al. (US 2015/0227707).  
Regarding dependent claim 4, Shulman does not expressly disclose receiving a notification that the one or more tasks are complete; and indicating via the augmented reality device that the one or more tasks are complete.  Laws discloses a user may activate a “complete tasks” option which will generate a notification in the system, wherein the completion of the task is displayed (paragraph 60 and Figure 8).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to mark a task as complete and send a notification to the server and display that the task is complete.  One would be motivated to do so because this would help prevent the user to redo the same tasks by accident.  

Regarding dependent claim 20, Shulman does not expressly disclose receive a notification that the one or more tasks are complete; and indicate via the augmented reality device that the one or more tasks are complete.  Laws discloses a user may activate a “complete tasks” option which will generate a notification in the system, wherein the completion of the task is displayed (paragraph 60 and Figure 8).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to mark a task as complete and send a notification to the server and display that the task is complete.  One would be motivated to do so because this would help prevent the user to redo the same tasks by accident.  

Claim(s) 5, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 2014/0168412) in view of Harwood (US 2017/0300846).  
Regarding dependent claim 5, Shulman does not expressly disclose displaying the one or more tasks included in the task list in a predetermined order.  Harwood discloses the display module 145 sorts the at least one task and the plurality of tasks based on at least one of delegation date of each of the plurality of tasks, deadlines assigned for each of the plurality of tasks, and priority levels associated with the plurality of tasks (paragraph 82).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to sort the plurality of tasks based on priority levels.  One would be motivated to do so because this would allow more time sensitive tasks to be completed early.  

Regarding dependent claim 12, Shulman teaches generating an itinerary comprising a task list that includes one or more tasks associated with the identified issue (paragraph 57: instructions can be received to create a task instruction representing an action to be performed on the particularly plant).  Shulman does not expressly disclose ordering the one or more tasks included in the task list in a predetermined order.  Harwood discloses the display module 145 sorts the at least one task and the plurality of tasks based on at least one of delegation date of each of the plurality of tasks, deadlines assigned for each of the plurality of tasks, and priority levels associated with the plurality of tasks (paragraph 82).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to sort the plurality of tasks based on priority levels.  One would be motivated to do so because this would allow more time sensitive tasks to be completed early.  

Regarding dependent claim 17, Shulman teaches generate an itinerary comprising a task list that includes one or more tasks associated with the identified issue (paragraph 57: instructions can be received to create a task instruction representing an action to be performed on the particularly plant).  Shulman does not expressly disclose assign a priority level to each of the one or more tasks; and order the one or more tasks from a highest priority level to a lowest priority level.  Harwood discloses the display module 145 sorts the at least one task and the plurality of tasks based on at least one of delegation date of each of the plurality of tasks, deadlines assigned for each of the plurality of tasks, and priority levels associated with the plurality of tasks (paragraph 82).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to sort the plurality of tasks based on priority levels.  One would be motivated to do so because this would allow more time sensitive tasks to be completed early.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 2014/0168412) in view of Harwood (US 2017/0300846) and Weiss (US 2015/0120349).
Regarding dependent claim 10, Shulman does not expressly disclose receiving a first image of the identified issue of the identified plant corresponding to the identified artifact, the first image corresponding to a first timestamp; receiving a second image of the identified issue of the identified plant corresponding to the identified artifact, the second image corresponding to a second timestamp; determining whether the identified issue is resolved based at least on the first image compared to the second image; and in response to determining that the identified issue is resolved, indicating that the one or more tasks are complete, however Shulman doses disclose comparing two images (paragraph 54).  Harwood discloses the display module 145 sorts the at least one task and the plurality of tasks based on at least one of delegation date of each of the plurality of tasks, deadlines assigned for each of the plurality of tasks, and priority levels associated with the plurality of tasks (paragraph 82).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to sort the plurality of tasks based on priority levels.  One would be motivated to do so because this would allow more time sensitive tasks to be completed early.  Weiss discloses the network-connectable server is configured for receiving an indication of a particular task to be completed, receiving first image data corresponding to the particular task, receiving second image data corresponding to a second image, comparing by at least one processor the first image data and the second image data, determining by the at least one processor whether the particular task is completed based on comparing the first image data and the second image data, and providing a notification indicating whether the particular task is completed (paragraph 8).  It would have been obvious for one of ordinary skill in the art at the time of the invention or at the time of the effective filing date of the application to modify Shulman's system to compare before and after images to determine if a task is complete.  One would be motivated to do so because this would help determine if a task is actually performed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612